Citation Nr: 1529159	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-24 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to August 1969.  
      
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for tinnitus.  A claim for service connection for tinnitus was received in December 2011.  


FINDINGS OF FACT

1. The Veteran currently has bilateral tinnitus. 

2. The Veteran was exposed to acoustic trauma during service, including during combat. 

3. The Veteran has experienced continuous symptoms of bilateral tinnitus since service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In the present case, the Board is granting the claim for service connection for tinnitus.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the competent evidence shows the Veteran has tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

For a chronic disease such as tinnitus (as an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. 
§ 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 
16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107.  

The Veteran contends generally that his current tinnitus was incurred in service and has persistently continued since service separation.  He reported loud noise exposure during service from artillery, explosions, rockets, mortars, grenades, and mines, including during combat.  The Veteran reported he never sought treatment from VA for tinnitus, but that his private physician told him that tinnitus has no cure, so he did not continue to seek treatment.  See December 2011 claim; September 2013 substantive appeal (on a VA Form 9).  

After a review of all the evidence, lay and medical, the Board finds that evidence shows in-service loud noise exposure (acoustic trauma), including during combat.  The Veteran has reported that he was exposed to acoustic trauma from artillery, explosions, rockets, mortars, grenades, and mines.  See July 2012 VA examination report; September 2013 substantive appeal.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).   The  DD Form 214 lists the Veteran's military occupational specialty (MOS) as "0311 Rifleman."  VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing finds those with MOS codes of 03XX have "highly probable" noise exposure.  

The Board also finds that the Veteran engaged in combat with the enemy during service.  The Veteran's DD Form 214 shows a Combat Action Ribbon, Purple Heart Medal, and Rifle Sharpshooter Badge.  The Veteran has reported various loud noise exposures during service, including during combat, namely, artillery, explosions, rockets, mortars, grenades, and mines.  The Board finds that the Veteran had combat service; therefore, the in-service injury presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) is applicable in this case to demonstrate acoustic trauma during service.  For these reasons, the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board next finds that the Veteran has a current tinnitus disability.  In a July 2012 VA audiology examination, the Veteran reported recurrent tinnitus.  See also December 2011 claim, September 2013 substantive appeal.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles, 16 Vet. App. at 374.  The evidence in the record does not suggest that the Veteran's account of having tinnitus since service is inconsistent or less than credible.  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of tinnitus have been continuous since service.  In the December 2011 claim, the Veteran stated his tinnitus began in service.  During the July 2012 VA examination, the Veteran reported bilateral constant tinnitus with an onset of 1968-1969.  Furthermore, the Veteran again asserted that tinnitus began in service after "small arms fire, mortars, and heavier types of guns."  See September 2013 substantive appeal (on a VA Form 9).

Although the Veteran was not specifically diagnosed with a tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued to worsen since separation.  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

While the July 2012 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure, the examiner relied solely on the lack of documentation of acoustic trauma and complaints of tinnitus in the service treatment records.  In Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007), the Court found an examination inadequate where, as in the present case, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Furthermore, the VA examiner relied on an inaccurate factual premise when arriving at the conclusion, as she states there is no documentation of acoustic trauma.  As discussed above, the Board finds that the Veteran was exposed to acoustic trauma during service.  A medical opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the VA examination report opinion is of no probative value.  

The Board finds that the Veteran's reports of tinnitus since service separation, in the context of the demonstrated in-service acoustic trauma and current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current tinnitus was incurred in service.  Additionally, post-service evidence demonstrates that the Veteran's tinnitus continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the 

Veteran's favor, the Board finds that, based on continuous post-service symptoms, presumptive service connection for tinnitus is warranted under 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


